          Case 1:21-cr-00322-PGG Document 14 Filed 08/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


             -against-                                                  ORDER

                                                                   21 Cr. 322 (PGG)
JUAN OSCAR ROSARIO LOPEZ,
also known as Juan Rosario,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference for Defendant Juan Oscar Rosario Lopez on August 20, 2021 at

10:00 a.m. will take place by telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

Dated: New York, New York
       August 19, 2021
                                               SO ORDERED.


                                               _________________________________
                                               Paul G. Gardephe
                                               United States District Judge
